AMENDMENT FIVE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This Amendment Five to Amended and Restated Revolving Credit and Term Loan
Agreement (“Amendment”) is dated November 28, 2014 (“Effective Date”) by and
between ADDVANTAGE TECHNOLOGIES GROUP, INC., an Oklahoma corporation
(“Borrower”) and BOKF, NA dba Bank of Oklahoma, formerly known as Bank of
Oklahoma, N.A. (“Lender”).


RECITALS


A.           Reference is made to the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of November 30, 2010 (as amended, the “Loan
Agreement”), by and between Borrower and Lender, under which currently exists a
$7,000,000 revolving line (“Revolving Line”) and a $2,760,000 term loan
(separately and collectively, the "Loan"),  and pursuant to which other loan
documents were executed and delivered to Lender, including without limitation
the following (together with the Loan Agreement, separately and collectively,
the “Loan Documents”):  (i) $7,000,000 Promissory Note (“Line Note”) dated
November 29, 2013 payable by Borrower to the order of Lender and maturing
November 28, 2014; (ii) $2,760,000 Promissory Note dated November 20, 2006
payable by Borrower to the order of Lender,  maturing November 30, 2021; (iii)
$5,000,000 Promissory Note dated March 4, 2014 payable by Borrower to the order
of Lender,  maturing March 4, 2019 (iv) Security Agreements; (v) Guaranty
Agreements from each of the Guarantors; (vi) Subordination Agreements; and (vii)
other instruments, documents and agreements executed or delivered to Lender in
connection with the Loan Agreement.




B. Borrower has requested Lender to extend its Commitment as to the Revolving
Line and the maturity date of the Existing Line Note to November 27, 2015; and
Lender has agreed to such request, subject to the terms and conditions set forth
in this Amendment.


AGREEMENT


For valuable consideration received, Borrower and Lender agree to the following:


1. Definitions.  Capitalized terms used in this Amendment (including capitalized
terms used in the Recitals) that are not otherwise defined herein have the
respective meanings ascribed to them in the Loan Agreement.


2. Amendments to Loan Agreement.


2.1. Revolving Line Commitment.  Subject to the terms and conditions of this
Amendment, Lender agrees to extend its Commitment as to the Revolving Line to
November 27, 2015; and in furtherance hereof: (i) Section 1.72 (Termination
Date) is hereby amended to replace the date “November 28, 2014” to now read
“November 27, 2015”; and (ii) Borrower shall execute and deliver to Lender the
$7,000,000 Promissory Note (“Renewal
 
 

--------------------------------------------------------------------------------

 
    Line Note”),  in form and content as set forth on EXHIBIT A hereto, which
evidences an extension, renewal and modification, but not a novation or payment,
of the Existing Line Note.


2.2. Adams Global Communications, LLC Dissolution.  Borrower has advised Lender
that Adams Global Communications, LLC (“Adams Global”) was dissolved on July 14,
2014 in connection with the January 31, 2014 net asset sale, which dissolution
was approved by Lender as required under Section 9.12 of the Loan
Agreement.  Additionally, Lender hereby agrees that the Guaranty Agreement and
the Security Agreement executed by Adams Global in favor of Lender are hereby
terminated.


3. Conditions.  The effectiveness of this Amendment is subject to satisfaction
of the following.


3.1. Loan Documents.  The following loan documents and other instruments,
documents and agreement shall be duly executed and/or delivered to Lender,  each
in form and substance satisfactory to the Lender:


3.1.1. This Amendment and all Ratifications attached hereto;


3.1.2. The Renewal Line Note; and


3.1.3. Any other instruments, documents or agreements reasonably requested by
Lender in connection herewith.


3.2. No Default.  No Event of Default shall have occurred and be continuing
under the Loan Agreement or any other Loan Documents or will result from the
execution of or performance under this Amendment or the documents executed
pursuant hereto.


3.3. Legal Matters.  All legal matters required by Lender and Lender’s legal
counsel to be satisfied by the Borrower and any other Loan Party and the
transactions contemplated hereby shall have been satisfied satisfactory to the
Lender and its legal counsel.


3.4. Ratification of Borrower.  Borrower  hereby (i) ratifies, affirms and
restates its obligations under, and acknowledges, renews and extends its
continued liability under, the Loan Agreement (as amended hereby) and all other
Loan Documents to which it is a party, (ii) agrees that the Loan Agreement (as
amended hereby) and all other Loan Documents to which it is a party remain in
full force and effect, and (iii) represents that each representation and
warranty set forth in the Loan Agreement (as amended hereby) and other Loan
Documents to which it is a party remains true, correct and accurate as of the
Effective Date, and are hereby restated.  Borrower further agrees and represents
to Lender that the facts set forth in the Recitals are true and correct.


3.5. Ratification of Guarantor.  Each Guarantor, by execution of the
ratification following the signature page hereof, hereby (i) agrees to this
Amendment, (ii) ratifies,  
 
2

--------------------------------------------------------------------------------

 
affirms and restates its obligations under, and acknowledges, renews and extends
its continued liability under, its Guaranty as to all Obligations of the
Borrower, including without limitation the Renewal Line Note and the Term Note,
(iii) confirms that, after giving effect to the amendments provided for herein,
its Guaranty remains in full force and effect, (iv) represents that each
representation and warranty set forth in its Guaranty remains true, correct and
accurate as of the Effective Date, and are hereby restated, and (v) acknowledges
and agrees that nothing in this Amendment shall affect or impair any rights,
remedies or powers which Lender may have under any of the Loan Documents,
including without limitation the Guaranty.

 
3.6. Ratification of Collateral Documents.  Each of the Borrower and other Loan
Parties to any instruments, documents, agreements, assignments, security
agreements or similar security instruments (separately and collectively, the
“Collateral Documents”) executed under and pursuant to the Loan Agreement to
secure payment of the Obligations of Borrower to Lender, by execution of the
ratification following the signature page hereof, hereby (i) agrees to this
Amendment, (ii) ratifies, affirms and restates each Collateral Document to which
it is a party and agrees that the Collateral Documents are, and shall remain at
all times during the term of the Loan, first and valid liens and security
interests, (iii) confirms that, after giving effect to the amendments provided
for herein, the Collateral Documents remain in full force and effect,  (iv)
represents that each representation and warranty set forth in the Collateral
Documents remains true and correct as of the Effective Date, and are hereby
restated as of the Effective Date, and (v) ratifies and confirms that all
Exhibits and Schedules attached to the Loan Agreement and other Loan Documents
remain true, correct and accurate as of the Effective Date, and are hereby
restated.


4. REPRESENTATIONS AND WARRANTIES.


4.1. Additional Representations and Warranties.  The Borrower further represents
and warrants to the Lender that:


4.1.1. Each Borrower, and each other Loan Party to any Loan Document  has the
requisite power and authority and has been duly authorized to execute, deliver
and perform its obligations under this Amendment, the Loan Agreement (as amended
by this Amendment), and the other Loan Documents set forth under Section 3.1
(separately and collectively, the “Amendment Documents”).


4.1.2. The Amendment Documents are valid and legally binding obligations of each
respective Loan Party, enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally.


4.1.3. The execution, delivery and performance of the Amendment Documents by the
Loan Parties do not and will not (a) conflict with, result in a breach of the
terms, conditions or provisions of, constitute a default under, or result in any
violation of the organizational and operating agreements and documents of
Borrower or
 
3

--------------------------------------------------------------------------------

 
any Loan Party, or any agreement, instrument, undertaking, judgment, decree,
order, writ, injunction, statute, law, rule or regulation to which Borrower or
any Loan Party is subject or by which the assets and property of the Borrower or
any Loan Party is bound or affected, (b) result in the creation or imposition of
any lien on any assets or property now or hereafter owned by the Borrower or any
Loan Party pursuant to the provisions of any mortgage, indenture, security
agreement, contract, undertaking or other agreement to which Borrower or any
Loan Party is a party, other than liens in favor of the Lender, (c) require any
authorization, consent, license, approval or authorization of, or other action
by, notice or declaration to, registration with, any governmental agency or
authority or, to the extent any such consent or other action may be required, it
has been validly procured or duly taken, or (d) result in the occurrence of an
event materially adversely affecting the validity or enforceability of any
rights or remedies of the Lender or the Borrower’s or any Loan Party’s ability
to perform its obligations under the Loan Agreement and related Loan Documents.


5. MISCELLANEOUS.


5.1. Effect of Amendment.  The terms of this Amendment shall be incorporated
into and form a part of the Loan Agreement. Except as amended, modified and
supplemented by this Amendment, the Loan Agreement shall continue in full force
and effect in accordance with its stated terms, all of which are hereby
reaffirmed, confirmed and restated in every respect as of the date hereof. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.  This Amendment supersedes any prior or contemporaneous discussions,
representations or agreements, oral or written, concerning the subject matter of
this Amendment.


5.2. Descriptive Headings.  The descriptive headings of the several paragraphs
of this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.


5.3. Governing Law.  This Amendment, the Loan Agreement, and all other Loan
Documents and all matters relating hereto or thereto or arising therefrom
(whether sounding in contract law, tort law or otherwise), shall be governed by,
and shall be construed and enforced in accordance with, the laws of the State of
Oklahoma, without regard to conflicts of laws principles.  Borrower hereby
consents to the jurisdiction of any state or federal court located within the
County of Tulsa, State of Oklahoma and irrevocably agrees that, subject to
Lender’s election, all actions or proceedings arising out of or relating to the
foregoing described documents and matters shall be litigated in such
courts.  Borrower expressly submits and consents to the jurisdiction of the
aforesaid courts and waives any defense of forum non conveniens.  Borrower
hereby waives personal service of any and all process and agrees that all such
service of process may be made upon Borrower by certified or registered
 
4

--------------------------------------------------------------------------------

 
        mail, return receipt requested, addressed to Borrower at the address set
forth in the Loan Agreement and service so made shall be complete ten (10) days
after the same has been posted.


5.4. Reimbursement of Expenses.  Borrower agrees to pay the reasonable costs,
expenses and fees, including without limitation reasonable legal fees and
out-of-pocket expenses of Riggs, Abney, Neal, Turpen, Orbison & Lewis, legal
counsel to the Lender, incurred by Lender in connection herewith.


5.5. Release of Lender.  In consideration of the amendments contained herein,
the Loan Parties hereby waive and release the Lender (and its employees, loan
participants, agents attorneys, officers, directors, partners, successors and
assigns) from any and all claims, damages, expenses, liabilities, disputes,
defenses and setoffs of any and every character, known or unknown, with respect
to the Loan Agreement and the other Loan Documents and the transactions
contemplated thereby accruing or arising on or before the date hereof.  Each
Loan Party acknowledges that it has consulted by legal counsel of its choice and
that each Loan Party has voluntarily and without coercion or duress of any kind
entered into this Amendment.


5.6. No Waiver.  Borrower expressly acknowledges and agrees that the execution
of this Amendment shall not constitute a waiver, and shall not preclude the
exercise, of any right, power or remedy granted to Lender in any Loan Document,
or as provided by applicable law.  No previous amendment, modification,
extension or compromise entered into with respect to any obligations of Borrower
to Lender shall constitute a course of dealing or be inferred or construed as
constituting an expressed or implied understanding to enter into any future
modification, extension, waiver or compromise.  No delay on the part of Lender
in exercising any right, power, or remedy shall operate as a waiver thereof, or
otherwise prejudice Lender’s rights, powers, or remedies.


5.7. Entire Agreement.  This Amendment reflects the entire understanding of the
Borrower and other Loan Parties as to the matters set forth herein.


5.8. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.


5.9. USA Patriot Act Notification.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act of 2001, 31 U.S.C. Section
5318, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lender to identify the Borrower in
accordance therewith.
 
5.10. Late Fees.  To the extent any payment due under any Loan Document is not
paid within 10 calendar days of the due date therefore, and, to the extent that
the following described fee is deemed to constitute interest, subject to any
usury savings clause in the Loan
 
5

--------------------------------------------------------------------------------

 
 

Documents and to the extent permitted by law, in addition to any interest or
other fees and charges due under the applicable Loan Document, Borrower shall
pay Lender a late fee equal to 5% of the amount of the payment that was required
to have been made.  Borrower agrees that the charges set forth herein are
reasonable compensation to Lender for the acceptance and handling of such late
payments.

5.11. Waiver of Jury Trial.  Each of Borrower and Lender hereby irrevocably
waives any and all right to trial by jury in any legal actions or proceeding
arising out of or relating to the Loan Documents or the transactions
contemplated thereby and agrees that any such action or proceeding shall be
tried before a court and not before a jury.  Each of Borrower and Lender
acknowledges that this waiver is a material inducement to enter into a business
relationship, and that each has relied on the waiver in entering into this
Amendment and the other Loan Documents, and that each will continue to rely on
this waiver in their related future dealings.  Each of Borrower and Lender
warrants and represents that each has had the opportunity of reviewing this jury
waiver with legal counsel, and that each knowingly and voluntarily waives its
jury trial rights.


5.12. Flood Insurance.  Borrower must provide evidence that flood insurance is
not required of Lender; provided, that if the Mortgaged Property is located in a
special flood hazard area, a notification thereof shall be provided to and
acknowledged by the mortgagor, and adequate proof of flood insurance (either a
declaration page or an application for flood insurance accompanied by proof of
payment) must be delivered to Lender, equal to the lesser of (i) the outstanding
principal balance of the Loan, (ii) the maximum amount available under the NFIP
for the particular type of improvement, or (iii) the full insurable value of the
improvement.


[Signature page follows]




 
6

--------------------------------------------------------------------------------

 


“Borrower”


ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By /s/ Scott A. Francis
  Scott A. Francis, Vice President, Chief
  Financial Officer and Chief Accounting
  Officer






“Lender”


BOKF, NA dba Bank of Oklahoma




By /s/ Timberly Harding
  Timberly Harding,
  Vice President


 
 
 
 
 
 
                        
 
 
       [Signature page to Amendment Five to Revolving Credit and Term Loan
Agreement]


 
7

--------------------------------------------------------------------------------

 




RATIFICATION OF GUARANTY




As inducement for the Lender to enter into the Amendment Five to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
November 28, 2014 to which this Ratification is affixed, the undersigned
Guarantors each hereby agrees to the Amendment, including Section 3.5 thereof.
This Ratification may be executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP OF
MISSOURI, INC., a Missouri corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF
NEBRASKA, INC., a Nebraska corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF
TEXAS, INC., a Texas corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




 
8

--------------------------------------------------------------------------------

 




TULSAT LLC, an Oklahoma limited liability
company, by conversion of Tulsat Corporation
 
By ADDvantage Technologies Group, Inc.,
      an Oklahoma corporation,
      Its sole member and manager
 
    By /s/ Scott A. Francis
     Scott A. Francis, Secretary/Treasurer

 
TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By ADDvantage Technologies Group, Inc.,
      an Oklahoma corporation,
      Its sole member and manager
 
   By /s/ Scott A. Francis
    Scott A. Francis, Vice President, Chief
    Financial Officer and Chief Accounting
    Officer







 
9

--------------------------------------------------------------------------------

 




RATIFICATION OF COLLATERAL DOCUMENTS




As inducement for the Lender to enter into the Amendment Five to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
November 28, 2014, to which this Ratification is affixed, the undersigned hereby
agrees to the Amendment, including Section 3.6 thereof. This Ratification may be
executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By /s/ Scott A. Francis
  Scott A. Francis, Vice President, Chief
  Financial Officer and Chief Accounting
  Officer




ADDVANTAGE TECHNOLOGIES GROUP OF
MISSOURI, INC.,
a Missouri corporation




By /s/ Scott A. Francis
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF
NEBRASKA, INC.,
a Nebraska corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF
TEXAS, INC.,
a Texas corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer


 
10

--------------------------------------------------------------------------------

 




NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




TULSAT LLC, an Oklahoma limited liability
company, by conversion of Tulsat Corporation




By /s/ Scott A. Francis
  Scott A. Francis, Secretary/Treasurer




TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company


  By ADDvantage Technologies Group, Inc.,
   an Oklahoma corporation,
   Its sole member and manager


By /s/ Scott A. Francis
  Scott A. Francis, Vice President, Chief
  Financial Officer and Chief 
  Accounting Officer






 
11

--------------------------------------------------------------------------------

 
 

 
NAVE COMMUNICATIONS COMPANY,
a Maryland company




By /s/ Scott A. Francis
  Scott A. Francis, CFO/Secretary/Treasurer
 
 
ADDVANTAGE ACQUISITION CORPORATION,
an Oklahoma corporation




By /s/ Scott A. Francis
  Scott A. Francis, CFO/Secretary/Treasurer

 
12

--------------------------------------------------------------------------------

 
EXHIBIT A


(Renewal Line Note)



 
13

--------------------------------------------------------------------------------

 
